08/26/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0585



                                 No. DA 20-0585


DONNIE LEE STANDLEY,

             Petitioner and Appellant,

      v.

STATE OF MONTANA,

             Respondent and Appellee.


                                     ORDER


      Upon consideration of the State’s Motion to Supplement the Record on

Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the record from Sixth Judicial District Court,

Sweet Grass County, Case No. DC 16-6.




TKP                                                                    Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            August 26 2022